                                          Case 4:20-cv-02695-PJH Document 24 Filed 08/06/20 Page 1 of 6




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      PETER JAMES COOKS,
                                                                                         Case No. 20-cv-02695-PJH
                                  8                    Plaintiff,

                                  9              v.                                      ORDER GRANTING MOTION TO
                                                                                         DISMISS
                                  10     CONTRA COSTA COUNTY,
                                                                                         Re: Dkt. No. 17
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is defendant Contra Costa County’s (“defendant”) motion to

                                  15   dismiss. The matter is fully briefed and suitable for decision without oral argument.

                                  16   Having read the parties’ papers and carefully considered their arguments and the

                                  17   relevant legal authority, and good cause appearing, the court hereby GRANTS the

                                  18   motion for the following reasons.

                                  19                                          BACKGROUND

                                  20          On April 18, 2020, plaintiff Peter Cooks (“plaintiff”) filed a complaint (“Compl.”)

                                  21   alleging a violation of the Uniformed Services Employment and Reemployment Rights

                                  22   Act of 1994 (“USERRA”), 38 U.S.C. §§ 4301–33 and breach of contract. Dkt. 1. Plaintiff

                                  23   is a retired U.S. Navy veteran who was hired by defendant in 2010 to work as an IT

                                  24   professional. Id. ¶¶ 6–7. In July and November 2015, plaintiff was hospitalized for

                                  25   mental health issues including psychosis with paranoia. Id. ¶ 7. Plaintiff alleges that

                                  26   when he returned to work, his supervisor began to question him about the reason for his

                                  27   hospitalization and his prognosis. Id. ¶ 10. Plaintiff states that, prior to his

                                  28   hospitalization, he was able to perform all the duties and responsibilities of his job without
                                            Case 4:20-cv-02695-PJH Document 24 Filed 08/06/20 Page 2 of 6




                                  1    a reasonable accommodation but after hospitalization he needed an accommodation with

                                  2    respect to his start time and schedule. Id. ¶ 11. In or around April 2016, plaintiff’s

                                  3    supervisor began writing him up for trivial matters and subjecting his work performance to

                                  4    increased scrutiny. Id. ¶ 12. In September 2016, an incident occurred (which plaintiff

                                  5    does not describe) between plaintiff and his supervisor which led to his suspension and,

                                  6    later, termination on October 31, 2016. Id. ¶ 13.

                                  7                                              DISCUSSION

                                  8    A.     Legal Standard

                                  9           A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests for the

                                  10   legal sufficiency of the claims alleged in the complaint. Ileto v. Glock Inc., 349 F.3d 1191,

                                  11   1199–1200 (9th Cir. 2003). Under Federal Rule of Civil Procedure 8, which requires that

                                  12   a complaint include a “short and plain statement of the claim showing that the pleader is
Northern District of California
 United States District Court




                                  13   entitled to relief,” Fed. R. Civ. P. 8(a)(2), a complaint may be dismissed under Rule

                                  14   12(b)(6) if the plaintiff fails to state a cognizable legal theory, or has not alleged sufficient

                                  15   facts to support a cognizable legal theory. Somers v. Apple, Inc., 729 F.3d 953, 959 (9th

                                  16   Cir. 2013).

                                  17          While the court is to accept as true all the factual allegations in the complaint,

                                  18   legally conclusory statements, not supported by actual factual allegations, need not be

                                  19   accepted. Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009). The complaint must proffer

                                  20   sufficient facts to state a claim for relief that is plausible on its face. Bell Atl. Corp. v.

                                  21   Twombly, 550 U.S. 544, 555, 558–59 (2007).

                                  22          “A claim has facial plausibility when the plaintiff pleads factual content that allows

                                  23   the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  24   alleged.” Iqbal, 556 U.S. at 678. “[W]here the well-pleaded facts do not permit the court

                                  25   to infer more than the mere possibility of misconduct, the complaint has alleged—but it

                                  26   has not ‘show[n]’—‘that the pleader is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ.

                                  27   P. 8(a)(2)). Where dismissal is warranted, it is generally without prejudice, unless it is

                                  28   clear the complaint cannot be saved by any amendment. In re Daou Sys., Inc., 411 F.3d
                                                                                        2
                                            Case 4:20-cv-02695-PJH Document 24 Filed 08/06/20 Page 3 of 6




                                  1    1006, 1013 (9th Cir. 2005).

                                  2             Review is generally limited to the contents of the complaint, although the court can

                                  3    also consider documents “whose contents are alleged in a complaint and whose

                                  4    authenticity no party questions, but which are not physically attached to the plaintiff’s

                                  5    pleading.” Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005) (quoting In re Silicon

                                  6    Graphics Inc. Sec. Litig., 183 F.3d 970, 986 (9th Cir. 1999), superseded by statute on

                                  7    other grounds as stated in In re Quality Sys., Inc. Sec. Litig., 865 F.3d 1130 (9th Cir.

                                  8    2017)); see also Sanders v. Brown, 504 F.3d 903, 910 (9th Cir. 2007) (“[A] court can

                                  9    consider a document on which the complaint relies if the document is central to the

                                  10   plaintiff’s claim, and no party questions the authenticity of the document.” (citation

                                  11   omitted)). The court may also consider matters that are properly the subject of judicial

                                  12   notice (Lee v. City of Los Angeles, 250 F.3d 668, 688–89 (9th Cir. 2001)), and exhibits
Northern District of California
 United States District Court




                                  13   attached to the complaint (Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d

                                  14   1542, 1555 n.19 (9th Cir. 1989)).

                                  15   B.       Analysis

                                  16            As an initial matter, on July 9, 2020, this court granted plaintiff’s motion for

                                  17   extension of time to file an opposition to defendant’s motion to dismiss. Dkt. 20. The

                                  18   court specifically warned plaintiff and his counsel that the court would not consider the

                                  19   opposition brief until plaintiff’s counsel complied with Civil Local Rule 11 and

                                  20   demonstrated admission to practice before the court. Id. Plaintiff’s counsel has not

                                  21   complied with this court’s order and, therefore, the court does not consider plaintiff’s

                                  22   opposition to the motion. Going forward, if plaintiff’s counsel intends to continue

                                  23   prosecuting this case, then he will need to demonstrate admission to practice before the

                                  24   court.

                                  25            1.     First Claim—USERRA

                                  26            Plaintiff’s first cause of action is for violation of sections 4311 and 4312 of

                                  27   USERRA for denying plaintiff reasonable accommodation and discriminating against him

                                  28   because of his disability. Compl. ¶ 15. “USERRA § 4311 prohibits employers from
                                                                                        3
                                          Case 4:20-cv-02695-PJH Document 24 Filed 08/06/20 Page 4 of 6




                                  1    discriminating against an employee because of that employee’s military service.” Marino

                                  2    v. Akal Sec. Inc., 377 Fed. App’x 683, 685 (9th Cir. 2010) (citing 38 U.S.C. § 4311). An

                                  3    employer violates USERRA if an employee’s membership or obligation for service in the

                                  4    military is a motivating factor in an employer’s adverse employment action taken against

                                  5    the employee, unless the employer can prove that the action would have been taken in

                                  6    the absence of such membership or obligation. 38 U.S.C. § 4311(c)(1); Leisek v.

                                  7    Brightwood Corp., 278 F.3d 895, 898 (9th Cir. 2002).

                                  8             Here, while plaintiff alleges that he was previously a member of the uniformed

                                  9    services, he does not allege any facts connecting his uniformed service to defendant’s

                                  10   termination decision. Rather, plaintiff alleges that his supervisor “treated Mr. Cooks less

                                  11   favorably because he had a history of a disability and/or because he was perceived as

                                  12   having a physical or mental impairment that was not transitory and minor.” Compl. ¶ 9.
Northern District of California
 United States District Court




                                  13   In other words, plaintiff alleges he was terminated because of his disability, not because

                                  14   of his membership in uniformed services. Because plaintiff has not alleged his

                                  15   termination was on the basis of his membership in the armed forces, he fails to state a

                                  16   claim.

                                  17            Plaintiff also alleges a violation of section 4312, which provides in pertinent part:

                                  18   “any person whose absence from a position of employment is necessitated by reason of

                                  19   service in the uniformed services shall be entitled to the reemployment rights and

                                  20   benefits and other employment benefits of [USERRA].” 38 U.S.C. § 4312(a). USERRA

                                  21   defines “service in the uniformed services” as “the performance of duty on a voluntary or

                                  22   involuntary basis in a uniformed service under competent authority . . . .” § 4303(13).

                                  23   Plaintiff alleges that he is retired from the U.S. Navy and, therefore, has not alleged that

                                  24   any absence from his position of employment was necessitated “by reason of service in

                                  25   the uniformed service.” Again, he fails to state a claim.

                                  26            For the foregoing reasons, defendant’s motion to dismiss plaintiff’s first cause of

                                  27   action for violation of USERRA is GRANTED. The court is skeptical that plaintiff could

                                  28   allege sufficient facts to state a claim under USERRA; however, because this is the first
                                                                                       4
                                           Case 4:20-cv-02695-PJH Document 24 Filed 08/06/20 Page 5 of 6




                                  1    instance reviewing the complaint, it is not clear that further amendment would be futile.

                                  2    Therefore, the dismissal is with leave to amend.

                                  3           2.     Second Claim—Breach of Contract

                                  4           Plaintiff’s second cause of action is for breach of contract. He alleges that his

                                  5    employment relationship with the County was governed by a collective bargaining

                                  6    agreement between defendant and the International Federation of Professional and

                                  7    Technical Engineers. Compl. ¶ 19. Plaintiff alleges that defendant breached the terms of

                                  8    the collective bargaining agreement by terminating him without just cause. Id. ¶ 20.

                                  9           Defendant argues that the California Government Claims Act requires a claim for

                                  10   damages against a California public entity to be brought to the Board of Supervisors

                                  11   within six months after the cause of action accrues. See Cal. Gov. Code § 911.2(a). If

                                  12   the Board denies a claimant’s claim, then he or she has six months to file suit in court.
Northern District of California
 United States District Court




                                  13   Cal. Gov. Code § 945.6(a)(1). Defendant asserts that the Contra Costa County Board of

                                  14   Supervisors denied plaintiff’s claim on May 23, 20171 and plaintiff failed to file his claim

                                  15   until nearly three years later. Mtn. at 7.

                                  16          The court agrees with defendant. California Government Code § 945.6 is a

                                  17   special statute of limitations, “which applies when claims are presented to public

                                  18   agencies.” Silva v. Crain, 169 F.3d 608, 611 (9th Cir. 1999). “Once a claim is presented,

                                  19   the section is the only statute of limitations which applies to that claim.” Id. Plaintiff’s

                                  20   claim was denied May 23, 2017 and almost three years has elapsed since that denial.2

                                  21   Plaintiff’s filing is well beyond the six month special statute of limitations set by

                                  22
                                       1 Defendant filed a request for judicial notice and asks that the court judicially notice the
                                  23
                                       Board of Supervisor’s decision denying plaintiff’s claim, which is a matter of public record.
                                  24   Dkt. 18. Under Federal Rule of Evidence 201, a court may take judicial notice of an
                                       adjudicative fact which “must be one not subject to reasonable dispute in that it is either
                                  25   (1) generally known . . . (2) or capable of accurate and ready determination by resort to
                                       sources whose accuracy cannot reasonably be questioned.” As noted by other courts,
                                  26   matters of public record, such as Board of Supervisor actions, are judicially noticeable.
                                       See Sacramento Cty. Retired Emps. Ass’n v. Cty. of Sacramento, 975 F. Supp. 2d 1150,
                                  27   1154 (E.D. Cal. 2013). Accordingly, the court GRANTS defendant’s request for judicial
                                       notice.
                                       2 Plaintiff has not alleged facts that might permit equitable tolling of the statute of
                                  28
                                       limitations. See Fink v. Shedler, 192 F.3d 911, 916 (9th Cir. 1999).
                                                                                      5
                                          Case 4:20-cv-02695-PJH Document 24 Filed 08/06/20 Page 6 of 6




                                  1    Government Code § 945.6.

                                  2           Accordingly, defendant’s motion to dismiss plaintiff’s second cause of action for

                                  3    breach of contract is GRANTED. As with his first claim, plaintiff may be able to allege

                                  4    additional facts to state a claim and, therefore, the dismissal is with leave to amend.

                                  5                                            CONCLUSION

                                  6           For the foregoing reasons, defendant’s motion to dismiss plaintiff’s first cause of

                                  7    action for violation of USERRA is GRANTED, and the claim is DISMISSED WITH LEAVE

                                  8    TO AMEND; and defendant’s motion to dismiss plaintiff’s second cause of action for

                                  9    breach of contract is GRANTED, and the claim is DISMISSED WITH LEAVE TO

                                  10   AMEND. Plaintiff shall file any amended complaint within 21 days of the date of this

                                  11   order. Additionally, plaintiff’s counsel shall file proof of admission to practice before this

                                  12   court within 21 days of the date of this order. No new parties or causes of action may be
Northern District of California
 United States District Court




                                  13   pleaded without leave of court or the agreement of defendant.

                                  14          IT IS SO ORDERED.

                                  15   Dated: August 6, 2020

                                  16                                                 /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  17                                                 United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      6
